Citation Nr: 0001026
Decision Date: 01/12/00	Archive Date: 03/02/00

DOCKET NO. 96 -09 280              DATE JAN 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to an increased disability rating for psoriasis,
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: South Carolina Department of Veterans
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from August 1971 to
March 1974.

Previously, in January 1998, the Board of Veterans' Appeals (Board)
remanded to the Columbia, South Carolina, regional office (RO) for
further evidentiary development the veteran's claims of entitlement
to higher disability evaluations for his service-connected
psoriasis (rated as 30 percent disabling) as well as his service-
connected psoriatic arthritis (evaluated as 20 percent disabling).

Thereafter, in March 1999, the Board denied the veteran's claim of
entitlement to a disability rating greater than 20 percent for his
service-connected psoriatic arthritis. Additionally, the Board
determined that a second remand was necessary for further
evidentiary development of the veteran's claim of entitlement to a
disability evaluation greater than 30 percent for his service-
connected psoriasis.

FINDING OF FACT

The veteran's service-connected psoriasis is not manifested by
ulceration, extensive exfoliation, or crusting, and systemic or
nervous manifestations. It is not exceptionally repugnant and does
not cause limitation of function of affected areas.

CONCLUSION OF LAW

A disability rating greater than 30 percent for the service-
connected psoriasis is not warranted. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.118, Diagnostic Codes 7805, 7806, 7816 (1999).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a
schedule of ratings that is based, as far as can practicably be
determined, on the average impairment of earning capacity. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (1999). Each service-
connected disability is rated on the basis of specific criteria
identified by diagnostic codes. 38 C.F.R. 4.27 (1999).

According to available service medical records, following the
veteran's May 1971 enlistment examination, he was referred for a
dermatological consultation. In July 1971, he underwent this
additional evaluation which resulted in a diagnosis of
neurodermatitis that was found not to be disabling. The veteran.was
given cream and instructed to return to the dermatology clinic as
the occasion required.

In September 1973, the veteran sought treatment for complaints of
a rash on one of his legs and on one of his hands. Neurodermatitis
secondary to nervousness was assessed. Approximately two weeks
later, in October 1973, the veteran received follow-up treatment
for neurodermatitis and was instructed to decrease his bathing and
to use particular types of lotion on his skin. In January 1974, the
veteran returned for treatment of a rash on his legs and hands.
Again, neurodermatitis was assessed, and the veteran was instructed
to decrease his bathing and to use particular types of lotion on
his skin.

At a March 1974 separation examination, the veteran reported that
he had previously had, or had at that time, skin diseases. The
examiner noted that this reference to skin diseases referred to
"dry skin [which was] treated with lotion." Additionally, the
separation examination revealed that the veteran's skin was normal.

VA outpatient medical records dated from March 1975 to April 1977
reflect treatment for variously defined skin disorders, including
dermatophytosis pedis and psoriasis. Furthermore, between December
1976 and January 1977, the veteran was hospitalized for
approximately one month for chronic urticaria. During that time,

- 3 -

he also received treatment for psoriasis. A physical examination
completed during the hospitalization demonstrated scaly, cracked,
dry, confluent, and well-demarcated lesions covering the entire
plantar surfaces of both feet and the thenar areas of both hands.

VA outpatient medical records dated from June to August 1991 also
reflect treatment for psoriasis. In particular, examinations
conducted during these treatment sessions demonstrated the presence
of scaly erythematous plaques involving the veteran's feet, hands,
knees, elbows, and legs which required the use of several
medications.

The veteran's service-connected psoriasis has been evaluated under
38 C.F.R. 4.118, Code 7816 (1999). This code requires that
psoriasis be evaluated as for eczema. Code 7816. Eczema is rated
under 38 C.F.R. 4.118, Code 7806 (1999) on the basis of
manifestations such as pruritus, exudation, exfoliation, or
crusting, etc. Diagnostic Code 7806. Specifically, evidence of
ulceration, extensive exfoliation, or crusting, and systemic or
nervous manifestations (or exceptionally repugnant manifestations)
is required for the assignment of a 50 percent disability
evaluation. Id. When exudation or itching is constant, there are
extensive lesions, or there is marked disfigurement, a 30 percent
rating is assignable. Id.

However, it is important to point out that psoriasis and other
ratable skin problems are to be evaluated as for eczema only to the
extent that such criteria are apt characterizations of the
disability at issue. In other words, the rating assigned consistent
with criteria set forth in Code 7806 is "dependent upon location,
extent, and repugnant or otherwise disabling character of
manifestations." 38 C.F.R. 4.118. This language suggests that other
disabling characteristics not specifically contemplated by Code
7806 must also be addressed, where appropriate. In this regard, the
Board notes that scars may be evaluated based upon the limitation
of function of the part affected. 38 C.F.R. 4.118, Code 7805
(1999).

During the current appeal, the veteran has asserted that his
service-connected psoriasis is more severe than the current
evaluation of 30 percent indicates.

4 -

Specifically, at the personal hearing conducted before a hearing
officer at the RO in October 1996, the veteran testified that he
experiences swelling and constant itching in his upper and lower
extremities and that this condition has spread. Hearing transcript
(T.) at 2-5. According to the veteran's testimony, the skin over
his hands and feet sometimes cracks and bleeds. T. at 4, 6-7. He
denied having any eruptions, lesions, or pus. T. at 4.

At a January 1985 examination conducted for military reserve duty,
the veteran reported that he was experiencing at that time, or that
he had previously experienced, a skin disease. Although the
evaluation completed in January 1985 showed that the veteran's skin
was normal, a notation was also made on the examination report that
the veteran had "scoriosis" on his hands and feet and that he was
treated with cream for this condition (with good results). At a
reserve examination conducted in June 1990, the veteran again
reported that he had at that time, or had previously had, a skin
disease. Although the examiner concluded that the veteran's skin
was normal at the time of the evaluation, the examiner also noted
that the veteran had marked scaling on his hands and that he had a
history of psoriasis.

At a dental evaluation completed in September 1995 during reserve
duty, the veteran reported that he was receiving treatment at that
time (or within the past year) for a skin condition, defined as
psoriasis, by a physician at a VA hospital. A physical examination
conducted one month later was remarkable for extensive psoriasis on
the veteran's hands, knees, and feet. According to a January 1996
record, the veteran was found to be medically disqualified for
military duty due to chronic psoriasis which was increasing in
severity, stable sarcoidosis, and an abnormal electrocardiogram.

In January 1996, the veteran was treated for an erythema plaque
with scale on his hands, feet, elbows, and knees (with more
eruptions on his hands and feet than on his elbows and knees) and,
several months later in April 1996, he complained of increased
cutaneous reactivity during infection (including swelling, redness,
and "pus"), especially on his abdomen, thigh, and buttocks. Later
in April 1996, a

- 5 -

physical examination revealed multiple erythematous with mild
scaling over only his extremities which was consistent with
psoriatic plaques.

Additional medical records dated from July 1996 to January 1997
reflect continued treatment for eruptions on the veteran's elbows,
hands, knees, and feet. The January 1997 examination showed
erythematous plaques with little scale on the veteran's elbows and
knees, similar erythematous plaques with more scale on his hands
and feet, and no scalp involvement. The veteran was instructed to
return to the clinic in six to eight months.

At a follow-up treatment session in June 1997, the veteran's
psoriasis was found to be "doing fine." Plaques were noted only on
the veteran's hands. Two months later, an examiner described the
veteran's psoriasis as "stable."

In April 1998, the veteran underwent a VA skin examination at which
time he reported that some sites (particularly on his hands)
cracked and bled, and that he also experienced itching and some
swelling of his fingers. Physical examination demonstrated
involvement of both palms and soles with extension onto the dorsum
of both hands and multiple fingers as well as on his elbows,
buttocks, and portions of his thighs and lower extremities. The
examiner concluded that the total body surface area of involvement
amounted to "between 7 and 10%." Further evaluation showed that
these areas of involvement were sharply demarcated erythematous
irregular geographic plaques with thickly adherent silver scale,
that the dorsum of both of the veteran's hands contained some
fissures and cracks, that distally both great toenails had yellow
subungual debris, and that the quality of the scale involving the
interdigital web spaces and soles of the feet had slightly less
thickened adherent. The examiner diagnosed psoriasis with
associated psoriatic arthritis as well as probable onychomycosis
with associated tinea pedis. Additionally, the examiner expressed
his opinion that the veteran, who is currently under treatment for
his skin condition, can likely reasonably manage ... with oral
medications and/or light therapy in a more aggressive fashion to
provide much better alleviation of his symptoms."

6 -

An April 1998 report of examination of the veteran's joints
indicates that there was diminished finger flexion secondary to
scarring from psoriasis.

An April 1999 medical record indicates that creams continued to be
prescribed for the veteran's psoriasis. In July 1999, the veteran
was afforded another VA examination at which time he reported that
his skin condition was generally fairly stable but had been
gradually worsening "over the years." The veteran stated that, "at
this point in time," he was doing a little better than he normally
does. However, the veteran also complained of rather persistent
pruritus and occasional bleeding due to cracking. Additionally, he
denied any limitations of the joints or joint areas due to any
cutaneous manifestations of the disease. The veteran also explained
that his skin condition, which essentially involved his dorsal
hands, fingers, wrists, elbows, knees, and feet, required
medication (including cream and soap).

Physical examination demonstrated psoriatic lesions "all on the
dorsal hands, fingers, wrists, elbows, knees, and feet." The
examiner explained that these lesions cover most of these areas in
a "patchy, irregular pattern." Further evaluation showed
hypopigmentation of all affected areas, erythema, scaling, and
lichenification but no bleeding, ulcerations, scaring, or
contractures or limitations of the joint movements secondary to the
cutaneous manifestations. The examiner diagnosed psoriasis with no
obvious restriction of motion or impairment caused by the cutaneous
involvement secondary to the psoriasis. The examiner then
reiterated his finding that the evaluation demonstrated no obvious
scaring and expressed his opinion that "the problem mainly is a
cosmetic one as well as ... [a] symptomatic problem. . . [which
involved] itching."

The Board acknowledges the veteran's assertions of a worsening of
his skin condition. Specifically, the Board notes the veteran's
recent complaints of cracking and bleeding at some sites
(particularly on his hands) as well as itching and some swelling of
his fingers. See also T. at 2-7. Significantly, however, according
to the recent physical examinations, the veteran's service-
connected psoriasis is characterized by involvement of his upper
and lower extremities (including his wrists, hands, fingers,
elbows, buttocks, as well as portions of his thighs, knees, and

- 7 - 

feet) which approximates a total body surface area of only seven to
ten percent and which includes sharply demarcated erythematous
irregular geographic plaques with thickly adherent silver scale,
some fissures and cracks on the dorsum of both his hands, scale
involving the interdigital web spaces and soles of his feet,
hypopigmentation of all affected areas, erythema, scaling, and
lichenification, but no bleeding, ulcerations, scarring, or
contractures or limitations of the joint movements secondary to the
cutaneous manifestations.

Moreover, these more recent medical records indicate that the
veteran's psoriasis, which occurs only on his upper and lower
extremities, has been described as "fine" and "stable."
Additionally, the examiner who conducted the July 1999 VA skin
diseases examination expressed his opinion that the veteran's
psoriasis is "mainly is a cosmetic ... [problem] as well as ... [a]
symptomatic problem ... [which involves] itching."

Although the veteran's psoriasis has been described as mainly a
cosmetic problem, the fact remains that this service-connected
disability has occurred only on the veteran's upper and lower
extremities. Significantly, the veteran's psoriasis has not been
characterized as exceptionally repugnant. Moreover, the recent
pertinent medical reports do not provide evidence of ulceration,
extensive exfoliation, or crusting, and systemic or nervous
manifestations. Consequently, an increased disability rating under
Diagnostic Code 7806 is not warranted.

The Board acknowledges that the VA joints examination which was
also conducted in April 1998 demonstrated that flexion of the
veteran's fingers was diminished bilaterally secondary to scarring
from psoriasis (rather than the result of joint pathology).
Subsequently, however, at the July 1999 VA skin diseases
examination, the veteran denied any limitations of the joints or
joint areas due to any cutaneous manifestations of his skin
disease. Indeed, the examiner specifically concluded that the
veteran's psoriasis had not resulted in contractures or limitations
of the joint movements secondary to the cutaneous manifestations.
Given that this examination was conducted with the distinct purpose
of determining whether any

- 8 -

such problem indeed existed, the Board gives it greater evidentiary
weight than the passing reference made at the 1998 joints
examination.

Without evidence of limitation of function of parts affected,
higher disability rating(s) cannot be assigned on the basis of
Diagnostic Code 7805. The Board must conclude, therefore, that the
preponderance of the evidence is against the veteran's claim of
entitlement to a disability evaluation greater than 30 percent for
his service-connected psoriasis.

ORDER 

A higher rating for service-connected psoriasis is denied.

MARK F. HALSEY
Member, Board of Veterans' Appeals

9 -


